Citation Nr: 9921913	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
December 1963.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for bronchial asthma was denied.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between his current bronchial asthma and any injury or 
disease incurred in or aggravated by service.


CONCLUSION OF LAW

The claim for entitlement to service connection for bronchial 
asthma is not well-grounded.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court) has 
determined that the three-prong analysis of well-groundedness 
presented in Caluza, supra, applies to claims of entitlement 
to presumptive service connection based on aggravation, in 
addition to applying to direct service connection claims.  
Chelte v. Brown, 10 Vet. App. 268 (1997) (finding a claim of 
entitlement to service connection, based upon aggravation 
pursuant to 38 C.F.R. § 3.306, not to be well-grounded).

As noted above, the veteran asserts that his current 
bronchial asthma is the result of his active service.  To 
this end he has provided competent medical evidence 
demonstrating that he does currently suffer from bronchial 
asthma, diagnosed in May 1996.  Furthermore, records of 
outpatient treatment show complaints of and treatment for 
bronchial asthma.  The record also shows treatment for asthma 
during the veteran's military service, as discussed below.  
However, his claim must fail as he has not proffered any 
competent medical evidence demonstrating that his current 
disability is linked to an inservice injury or disease.

Service medical records reveal that the veteran presented 
with an upper respiratory infection in November 1961.  An 
entry dated in January 1962 indicates he had exhibited 
nervous asthmatic attacks since being stationed at that 
facility.  The examiner noted numerous wheezes throughout 
both lung fields.  The veteran was hospitalized for one day 
in January 1962 with an admitting diagnosis of bronchial 
asthma, at which time he reported a history of asthma since 
childhood, and a discharge diagnosis of seasonal asthma, 
pollen undetermined.  Thereafter, he presented with 
complaints of not being able to breathe very well in April 
1962 and, in July 1962, of trouble breathing at night.  There 
is nothing subsequent.  Clinical results dated in July 1962 
show a negative chest.  The veteran's reports of medical 
history and examination taken at induction into service, 
dated in October 1961, show complaints of whooping cough, 
chronic or frequent colds, and chronic cough; but no history 
or complaints of asthma and no findings of lung 
abnormalities, defects, or diagnoses.  Rather, the examiner 
noted the chest X-ray showed negative results.  Similarly, 
his reports of medical history and examination at discharge 
from active service, dated in October 1963, reveal a history 
of shortness of breath and asthma, yet evidence no findings 
of current lung abnormalities, defects, or diagnoses.  
Rather, the examiner noted the history of asthma with 
shortness of breath but added that the veteran had 
experienced no episodes in the past two years.  Moreover, 
results of a chest X-ray taken in October 1963 are reported 
as negative.

Upon entrance into service, the veteran is presumed to be of 
sound condition except for those defects or disorders noted 
on the entrance examination.  However, where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service, the presumption of his sound 
condition shall be rebutted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  Where the record establishes 
that an injury or disease existed prior to entrance into 
service, a grant of service connection will be warranted only 
if the record establishes that the veteran's disability from 
his pre-existing condition increased in severity as a result 
of service.  If, however, there is a specific finding that 
any noted increase is the result of the natural progress of 
the disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  In the present case, the Board need not 
determine whether the veteran's bronchial asthma pre-existed 
service and was aggravated therein, or whether such a 
disability was incurred in service, as the claim is not well 
grounded on another basis. 

The Board notes that the veteran has not presented competent 
medical evidence of an etiological link between the reported 
in-service complaints and treatment for asthma and shortness 
of breath and the currently manifested bronchial asthma.  
Although the veteran asserts that his symptoms of bronchial 
asthma have required treatment continuously since his 
discharge from active service in 1963, the evidentiary record 
does not concur.  The evidentiary record first reveals 
complaints of bronchial asthma in April 1988-more than 24 
years following his discharge from active service.  And, 
while an abnormality in the veteran's lung is presented in 
the medical evidence as early as 1982, bronchial asthma does 
not show up as a diagnosis in the medical evidence of record 
until March 1990-still, more than 19 and 27 years, 
respectively, following his discharge from active service.

Of record are statements proffered by the veteran's treating 
physician, Dr. Miguel A. Oguendo-Maldonado, a psychiatrist.  
The first is dated in September 1995.  It is handwritten in 
Spanish.  A translation indicates that he reported that, 
while practicing medicine as a general practitioner, he 
treated the veteran on several occasions in 1964 and 1988 for 
signs and symptoms compatible with bronchial asthma.  He 
noted the veteran presented monthly or twice monthly, as 
needed, or upon emergency, for treatment of these symptoms.  
The second is dated in October 1996.  It is typewritten in 
English and is signed by someone else "for" him.  It 
indicates that he treated the veteran in 1959 for cold 
symptoms and viral sickness, but did not find any sign of 
bronchial asthma or fatigue.  From 1964 to 1988, however, he 
did treat the veteran for serious symptoms and signs 
compatible with bronchial asthma.

Also of record is an undated medical certificate from the 
Oasis of Love Project, signed by Felix R. Alvarez, M.D.  The 
statement establishes that the veteran has been a resident 
therein from July 1995 and that he reported a history of 
bronchial asthma upon admission, with treatment through the 
VA.  In addition, Dr. Alvarez noted the veteran had received 
treatment in the Project's medical facility for bronchial 
asthma, wheezing, and bronchitis from October 1995 through 
November 1996 including, inter alia, albuterol and Proventil 
inhalers.

The veteran argues, in essence, that these statements provide 
evidence of continuity of symptomatology, and that, 
thereafter, the continuity is sustained in VA treatment 
records.  Yet, the Board notes that competent medical 
evidence is still required to etiologically relate the 
veteran's current bronchial asthma to his post-service 
respiratory symptomatology.  Savage v. Gober, 10 Vet. App. 
489 (1997) (notwithstanding the appellant's showing of post-
service continuity of symptomatology and "noting" during 
service with respect to both hip and back conditions, medical 
expertise is required to relate the appellant's present 
arthritis etiologically to his post-service symptoms).  At no 
point does either Dr. Oquendo-Maldonado or Dr. Alvarez opine 
that the respiratory conditions-including bronchial asthma-
for which either physician treated the veteran are the result 
of disease or injury incurred or aggravated during the 
veteran's active service.  Moreover, the Board notes that Dr. 
Oquendo-Maldonado has not submitted his treatment records or 
clinical findings concerning the veteran, despite the RO's 
request for them.  Thus, the file simply presents no medical 
records documenting complaints of and treatment for, clinical 
findings, or diagnoses involving any respiratory conditions 
from the veteran's discharge in December 1963 to 1988, 1982, 
and 1990, respectively.

The Board points out that, as noted above, despite the 
veteran's complaints of asthma and shortness of breath at 
discharge from active service in 1963, the examiner found no 
lung abnormalities, defects, or diagnoses were noted on the 
veteran's medical examination at discharge-findings which 
are repeated some months later, in January 1964, in a report 
of medical examination for enlistment in the National Guard.  
Furthermore, also as noted above, results of lung X-rays 
taken at his discharge were reported as negative.

The evidentiary record is bereft of any medical expert 
opinion or medical evidence linking the veteran's currently 
manifested bronchial asthma to any inservice disease or 
injury involving his lungs or aggravation of a pre-existing 
respiratory condition.  The veteran has presented his own 
statements regarding the cause of his bronchial asthma.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and cause of his 
respiratory disability, or its etiologic relationship to 
service.  Consequently, his statements are credible with 
regard to his subjective complaints and his history; but they 
do not constitute competent medical evidence for the purposes 
of showing a nexus between current complaints and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no competent evidence to 
establish a nexus between his current bronchial asthma and 
any respiratory disease or injury incurred or aggravated 
during service, his claim for service connection for 
bronchial asthma is not well-grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, 7 Vet. App. at 506.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1996).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statements of the case, which explained the reasons for 
denial.  Also, by this decision, the Board informs the 
veteran of the type of evidence needed to make his claims 
well-grounded.  The Board also notes that, unlike Robinette, 
the veteran in this case has not put VA on notice of the 
existence of specific evidence which, if submitted, might 
make his claim well-grounded.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  


ORDER

The veteran's claim for entitlement to service connection for 
bronchial asthma is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

